IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10543
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MICHAEL REYNOLDS,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-277-1-A
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Reynolds appeals his sentence following his guilty-

plea conviction for possession with intent to distribute

methamphetamine, 21 U.S.C. § 841(a)(1).   Reynolds argues that the

district court clearly erred in its attribution of drug quantity

by including the $26,800 seized from Reynolds’ home safe as

proceeds from the sale of methamphetamine.    We have reviewed the

record, the briefs of the parties, and the applicable law, and we

find no reversible error.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10543
                                -2-

     The $26,800 at issue was located in the safe alongside a

handgun and an additional quantity of methamphetamine, and the

district court found that this, along with the over $10,000 on

Reynolds’ person at the time of his arrest for selling

methamphetamine, was sufficient evidence showing that the

currency was proceeds from Reynolds’ sale of methamphetamine.

See United States v. Martinez, 808 F.2d 1050, 1057 (5th Cir.

1987) (recognizing “that firearms are the ‘tools of the trade’ of

those engaged in illegal drug activities and are highly probative

in proving criminal intent.”).   Based on the information before

the court, the district court’s determination was not clearly

erroneous that the $26,800 was drug proceeds and therefore

attributable to Reynolds for purposes of the drug-quantity

calculation.   See United States v. Fitzgerald, 89 F.3d 218, 223-

24 (5th Cir. 1996).   The judgment is AFFIRMED.